Plaintiff has appealed from orders denying its application for deficiency judgments in these actions. Two separate parcels of land are involved. Both properties were sold under judgments of foreclosure on March 18, 1935, and each was bid in by the plaintiff for $1,500. In one case there was a deficiency of $2,271.22 and in the other a deficiency of $2,162.40. In the proceeding on the application for deficiency judgment plaintiff’s proof was to the effect that on the date of sale each piece of property was worth $1,500. Defendant’s witnesses testified that each parcel had a value of from $3,000 to $5,000. Neither side claimed that the properties had no market value. Both sides insisted that the properties had an actual market value. The County Court, however, held that there was no market value for either parcel at the time of sale and that the market value for each property in 1932 and 1933 was about $4,000. The County Court determined the application upon an issue not involved. The court should have made a finding based upon the evidence as to the market value of each property on March 18, 1935. In each case the order is reversed on the law and facts, with ten dollars costs and disbursements, and the matter remitted to the County Court to make a proper determination in accordance with this decision. Hill, P. J., Rhodes and Heffernan. JJ., concur; Crapser and Bliss, JJ., dissent.